DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 1-2 and 6 are allowable over the prior art of record. The closest prior art of record Ow et al. (‘Ow’ hereinafter) (Publication Number 20190324958), teaches an AXEL blockchain that enables users to perform transactions in a private setting while enabling the transaction records thereof to be verified by other network users without publicly divulging the contents or details of the transaction records (Ow, abstract). The reasons for allowance of these claims are that the prior art of record neither anticipates, nor renders obvious the recited combination as a whole, including but not limited to subject matter indicated in independent claim 1 as “randomly selecting, by a transaction initiating node, a plurality of witness nodes from a network for witnessing the transaction; packaging, by the plurality of witness nodes, transaction data generated by witnessing the transaction to generate blocks; randomly selecting, by the plurality of witness nodes, a plurality of storage nodes; sending, by the plurality of witness nodes, the blocks to the plurality of storage nodes; and storing, by the plurality of storage nodes, the blocks; wherein, for the transaction, the blocks of the plurality of witness nodes and the plurality of storage nodes form the DAG structure, wherein in the DAG 
Dependent claims 2 and 6 are allowable at least for the reasons recited above including all the limitations of the allowable independent base claim upon which they depend.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY A MORRISON whose telephone number is (571)272-7112.  The examiner can normally be reached on Monday - Friday, 8:00 am - 4:00 pm ET.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Jay A Morrison/
Primary Examiner, Art Unit 2198